Qpinion by
Judge Cofer:
The appellee presented an account for $2,000, of which the court allowed $700. That was, in effect, to reject the residue of the claim and authorized an appeal under Sec. 11, Art. 3, Chap. 27, Gen. Stat.
Under that statute the appeal is to be prosecuted, as appeals are now taken from the judgments of quarterly courts, and the case was to be tried in the circuit court as an original case.
But the judgment must be reversed because there was no evidence even tending to prove that an order had been made by the circuit court directing the indexes, for which the appellee charged, to be made. The county court cannot be compelled to pay for them unless they were so ordered. Act 1873, p. 313, Gen. Stat. Judgment reversed and cause remanded for further proper proceedings.